Citation Nr: 0929450	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  99-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for mechanical lower 
thoracic and upper lumbar back pain, currently rated 10 
percent disabling 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board and in August 2000 
and September 2006; it was remanded to the RO for further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Mechanical lower thoracic and upper lumbar back pain are 
manifested by no more than lumbosacral strain with 
characteristic pain on motion and slight pain on lumbar spine 
motion, and flexion of the thoracolumbar spine greater than 
60 degrees, and combined range of motion of the thoracolumbar 
spine greater than 120 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
mechanical lower thoracic and upper lumbar back pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 5292, 
5293, 5295 (before and after September 23, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in September 2006.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (April. 30, 2008).  During this 
appeal, the Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record reveals that notice as to these matters 
was provided in the September 2006 correspondence.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

A September 2006 letter explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
September 2006 letter also provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The Board finds that 
this letter satisfies the notice requirements of Vazquez-
Flores.

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
Board finds that neither the timing nor the content of that 
letter is shown to prejudice the Veteran.  The claims file 
reflects that the Veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  In this regard, during the 
Veteran's October 2000 and May 2009 VA examinations, the 
Veteran was questioned as to the effects of his disability on 
his activities of daily living and he provided answers to 
these questions accordingly.  Further, the Veteran's post 
remand brief, as prepared by his representative, clearly 
demonstrated an awareness of the applicable rating criteria 
and symptoms necessary to establish an increased rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30- 31 (2007).  Given the 
Veteran's statements regarding the effects back disorder on 
his employment and daily life, the Board finds that actual 
knowledge of the information and evidence needed to establish 
an increased rating is shown.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for spinal 
disorders was revised as follows:


The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

                  
38 C.F.R. § 4.71, Plate V (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Factual Background

In this case, in the Veteran's August 18, 1998 claim for an 
increased rating, the Veteran stated that he had recently 
experienced severe back pain and numbness that radiated down 
his spine from his neck to his left leg and buttock.  Medical 
records from Chillicothe Ohio Correctional Facility 
(Chillicothe) dated August 1998 reported that the Veteran's 
right arm went numb when he bent over to put a lock on his 
locker.  The numbness went across the Veteran's back to his 
hip and buttock on his right side.  X-ray studies dated 
August 1998 showed no evidence of bone or joint abnormality 
in the Veteran's spine.  

A VA examination dated October 1998 noted the Veteran's 
complaints of pain, stiffness, weakness, fatigability and 
lack of interest.  The Veteran complained of low back pain.  
He explained that his symptoms were getting worse, especially 
upon bending.  The Veteran also stated that his pain radiated 
along the posterior aspect of the right leg and that he had 
also noticed numbness of the hands.  He explained that he had 
been treated with Robaxin and Ibuprofen.  He listed the 
precipitating factors as bending and lifting and stated that 
ambulation helped to alleviate his pain.  

On physical examination, the VA examiner found minimal 
restriction on movements of the cervical, thoracic or lumbar 
spine.  The examiner noted that upon bending at the cervical 
spine, the Veteran experienced pain when he tried to touch 
his feet and his pain eased upon standing straight.  The 
examiner found that the Veteran's range of motion of his 
spinal function was not additionally limited.  No evidence of 
painful motion, spasm, weakness or tenderness was noted.  No 
evidence of postural abnormalities or fixed deformities were 
noted.  The examiner found no evidence of vesiculation, 
wasting or spasm and reported no neurological deficit.  No 
abnormalities were found by the radiologist examining x-rays 
of the cervical, dorsal and lumbosacral spine.  The examiner 
provided a diagnosis of low back pain with distal neuropathy 
and mild carpal tunnel syndrome.  

The examination included a Electromyogram (EMG) study and 
nerve conduction tests.  The motor distal latencies of both 
common peroneal and posterior tibial nerves were found to be 
within normal limits.  The motor distal latency of both 
medial nerves were reported as slightly prolonged.  The 
sensory distal latency of both medial nerves were within 
normal limits.  The sensory latency of both sural nerves at 
14 centimeters on a distance were slightly prolonged.  The 
examiner commented that the findings were suggestive of a 
mild degree of bilateral carpel tunnel syndrome and sensory 
distal neuropathy of both legs.

November 1998 Chillicothe treatment reports show complaints 
of backache and stated that x-rays of the lumbar spine 
excluded serious illness.  The examiner noted that the 
Veteran's physical examination had not changed since August 
1998 and Robaxin was ordered.  The examiner stated that the 
Veteran was suffering from muscle strain.  

In a notice of disagreement dated January 1999, the Veteran 
stated that he had suffered back spasms on bending for over 
ten years and his back disorders had progressed.  He had 
suffered daily back pain and could not lift anything over 
fifteen pounds.  The Veteran stated that he sometimes was 
unable to get out of bed.  In an additional January 1999 
statement, the Veteran explained that about six months after 
joining the marines, he started to experience severe back 
pain.  He explained that when his back pain got worse he went 
to sick bay and an examination showed that the Veteran's 
condition was too severe to stay in service and he was given 
a 10 percent disability rating at discharge  

Chillicothe treatment records dated May 2000 noted complaints 
of pain in the right lower back which radiated to the right 
foot.  The Veteran's right lower back muscles were noted as 
firm and tender without swelling and the lower back pain was 
noted as radiating down the Veteran's right leg.  August 2000 
treatment notes reported continued numbness of the right leg.  
The note additionally reported normal x-rays of the right hip 
(June 2000) and the right tibia and fibula (August 2000).  A 
nerve conduction study dated October 2000 found peroneal 
neuropathy at the right fibular head.

In a clinical evaluation from Ohio State University dated 
November 2000, the Veteran reported pain and stiffness in his 
lumbar spine with radiation of pain down both legs.  He 
complained of parasthesias occurring in the entire portion of 
both legs intermittently.  He stated that he experienced 
severe flare ups approximately two to three times a week and 
that they lasted one to two days.  Bending, lifting or 
certain motions precipitated the pain and rest alleviated the 
pain.  When he had severe flare ups, the spasm became so bad 
that he had to be very careful of his movements.  The 
examiner reviewed the Veteran's claims file and EMGs.  The 
examiner stated that the Veteran's daily activities were 
affected in that he had increased pain and decreased range of 
motion.  

On physical examination of the lumbar spine, range of motion 
studies revealed 90 degrees of flexion and 25 degrees of 
extension without pain and 25 degrees of extension with pain.  
Lateral flexion was to 30 degrees, bilaterally.  The examiner 
stated that the Veteran had normal functioning range of 
motion of the lumbar spine.  He stated that the Veteran did 
not appear to have weakened movement and he did not complain 
of excessive fatigability or incoordination.  There was no 
swelling and no obvious deformity or atrophy from use.  The 
examiner concluded that, according to his interpretation of 
the EMGs, the Veteran's right carpal tunnel syndrome had 
nothing to do with his lower back strain.  An impression of 
lumbar strain and peroneal neuropathy per the EMG was 
provided.

The Veteran's November 2000 EMG and nerve conduction reports 
showed intact spinal curvature and intact canal between the 
L5-S1.  The spinal canal was found to be broad with formina 
intact at the L4-5 level and moderate facet and ligamentous 
hypertrophy was seen throughout.  At the L3-4 level, the 
canal and foramina were found to be intact and epidural fat 
was noted in the posterior portion of the canal.  The 
examiner gave an impression of multilevel facet and 
ligamentous hypertrophy of a mild to moderate degree.  The 
examiner stated that the Veteran's spinal canal was somewhat 
triangular in configuration but not critically narrowed.  The 
examiner added that he found no dominant disk protrusion.

Nerve conduction studies and EMGs conducted in October 2003 
at the Ohio Department of Rehabilitation Corrections Medical 
Center were found to be normal.  A needle exam of the 
bilateral lower limbs and lumbosacral paraspinal muscles 
revealed normal insertional activity and motor unit action 
potentials.  No electrical evidence of radioculopathy or 
neuropathy was found.  

A VA examination dated May 2009 noted that the Veteran's 
claims file and prison records had been reviewed.  The 
Veteran reported a history of fatigue, decreased motion, 
stiffness, weakness spasms and pain.  He described the pain 
as being in the lower back and as sharp and constant.  No 
radiation of the pain was reported.  Flare-ups were reported 
and described as moderate, occurring every one to two months 
and lasting between three and seven days.  A limitation of 
motion and additional functional impairment during flare-ups 
was noted as severe pain which prevented the Veteran from 
bending to tie his shoes.  Additional limitations included 
monthly incapacitating episodes which lasted between 24 and 
36 hours per episode.  It was noted that the Veteran was able 
to walk more than quarter of a mile but less than a mile.  On 
objective examination, posture and gait were described as 
normal. No thoracolumbar spine spasm, atrophy, or ankylosis 
were noted.  The examiner noted pain with motion on the left 
and right side of the thoracic sacrospinalis as well as 
tenderness on the right and left side.  

Range of motion studies of the thorocolumbar spine were 
performed.  Flexion between 0 and 85 degrees, extension from 
0 to 25 degrees, left lateral flexion from 0 to 20 degrees, 
left lateral rotation from 0 to 30 degrees.  Right lateral 
flexion was reported as 0 to 25 degrees and right lateral 
rotation was found to be 0 to 20 degrees.  The examiner noted 
that there was objective evidence of pain on active range of 
motion with objective evidence of pain on repeated motion.  
After repetitive motion flexion was 0 to 50 degrees, 
extension was 0 to 11 degrees; left lateral flexion was 0 to 
20 degrees left lateral rotation was 0 to 25 degrees.  Right 
lateral flexion was 0 to 20 degrees on repetitive motion and 
right lateral rotation as 0 to 25 degrees after repetitive 
motion.  

A peripheral nerve examination was performed.  The Veteran 
complained of numbness in the lower extremities.  
Objectively, sensory examination revealed decreased vibration 
in both great toes; however, pain reflex, light touch reflex 
and position reflex were normal on both lower extremities.  
Likewise, a detailed reflex examination revealed 2+ reflexes 
in the knees and ankles, and Babinski's sign was normal in 
bilateral plantar flexion.

The examiner stated that the Veteran's incapacitating 
episodes were not due to intervetebral disc syndrome.  The 
examiner diagnosed the Veteran with low back strain.  The 
examiner reported that there were severe effects on the 
Veteran's ability to exercise, that his back strain prevented 
him from participating in sports and had a mild effect on 
recreational activities.  An additional diagnosis of 
radioculopathy was provided, the examiner stated that the 
etiology of the problem was chronic lumbar degeneration and 
that low back strain was the problem associated with the 
diagnosis.  The examiner noted that nerve dysfunction, 
paralysis, neuritis and neuralgia were present and that there 
were significant effects on the Veteran's occupational 
activities.  The examiner noted that the Veteran's 
radioculopathy led to problems lifting and carrying things 
which affected his ability to do chores, prevented exercise 
and sports and had a moderate effect on the Veteran's 
participation in recreational activities.  The examiner 
provided the opinion that the Veteran had no paralysis and 
moderate impairment; the examiner stated that the Veteran's 
examination revealed that there was no paralysis, but that 
there was diminished sensation in his great toe.  

Analysis

When considering the regulatory criteria in effect prior to 
September 2003, the objective findings do not show evidence 
of moderate limitation of motion of the lumbar spine, nor was 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position noted to be 
present.  These manifestations are required for a rating of 
20 percent for the low back disorder.  As they are not 
present, a higher rating cannot be granted using the old 
criteria.  It logically follows that if the criteria for a 20 
percent rating are not met, then the requirements for a 40 
percent rating cannot be met, in that severe limitation of 
motion of the lumbar spine is not noted, nor are there signs 
of listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Therefore, the probative evidence shows that the 
Veteran's condition is manifested by no more than pain on 
motion and a rating above 10 percent is not warranted under 
the old diagnostic codes.

In reviewing and applying the revised regulatory criteria 
used to rate back disorders, the Board finds that the 
Veteran's back disorder is manifest by flexion of the 
thoracolumbar spine of 85 degrees, or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees.  (The Veteran's combined 
range of motion of the thoracolumbar spine was 205 degrees.)  
The examiner further noted that the Veteran suffered from 
incapacitating episodes and the Veteran stated that he 
experienced monthly incapacitating episodes which lasted 
between 24 and 36 hours per episode.  It should be noted that 
for VA compensation purposes, an incapacitating episode is 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  38 C.F.R. § 4.71a, 
Diagnostic Code 52432, note 1 (2008).  There is no evidence 
to suggest that the Veteran has been ordered to bed rest by a 
physician at any time during the pendency of this claim.  
Further, it has been stated in the record that the Veteran 
does not have intervertebral disc syndrome.  The examiner 
diagnosed the Veteran with low back strain and stated that 
there were effects on the Veteran's daily activities.  The 
examiner reported severe effects on the Veteran's ability to 
exercise, that his back strain prevented him from 
participating in sports and had a mild effect on recreational 
activities.  Here again, the criteria for a 20 percent rating 
are not met under the revised criteria, as forward flexion of 
the thoracolumbar spine is greater than 60 degrees and the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.   

The Veteran's record has not shown probative evidence which 
would warrant an increase in his 10 percent rating for 
mechanical lower thoracic and upper lumbar back pain.

In this case, the Veteran's record contains numerous 
complaints of numbness in his limbs and pain radiating from 
his lumbar spine down his legs; however, no objective 
evidence of neuropathy or radioculopathy has been shown until 
the Veteran's VA examination conducted on May 12, 2009.  Even 
then, the sensory and reflex tests for neuropathy were 
normal, and the examiner clearly stated that there is no 
paralysis resulting from the radioculopathy.  Under the 
diagnostic criteria for rating diseases of the peripheral 
nerves of the lower extremities (Diagnostic Codes 8520-8530), 
there must be evidence of at least mild incomplete paralysis 
for assignment of a rating under those codes.  The Board 
finds that the evidence has shown no paralysis of the 
peripheral nerves, so a separate rating cannot be assigned.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds that the overall evidence 
of record is not indicative of a marked interference with 
employment due to the service-connected disability on appeal.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against claims for an increased 
rating for lumbosacral strain.


ORDER

Entitlement to an increased evaluation for mechanical lower 
thoracic and upper lumbar back pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


